                                Case 4:19-cv-10941-SDD-DRG ECF No. 31-1 filed 03/31/20                     PageID.259   Page 1 of 2




                                                                             INDEX OF EXHIBITS
                                       Exhibit 1 – Order to Show Cause Holding Curtis Moore in
                                           Contempt of Court, Dated September 22, 2017
                                       Exhibit 2 – Complaint in Centria v. Gates, Moore, and
                                           Pawlak, December 20, 2017
                                       Exhibit 3 – Counter Complaint and Third-Party
                                           Complaint, Filed February 5, 2018, In Centria v. Gates,
                                           Moore, and Pawlak
                                       Exhibit 4 – Complaint in United States ex rel. Ashlon
                                           Williamson, Eastern District of Michigan, Case No. 4:17-
The Health Law Partners, P.C.




                                           cv-1139-LPV-rsw, Filed April 27, 2017
                                       Exhibit 5(A) – Michigan Department of Health and
                                           Human Services (“MDHHS”) Policy Bulletin Issued June
                                           1, 2018
                                       Exhibit 5(B) - Michigan Medicaid Provider Manual,
                                           Showing Changes Effective July 1, 2018 and MDHHS
                                       Exhibit 6(A)(1) - Michigan Medicaid Manual ABA
                                           Excerpt, October 1, 2016
                                       Exhibit 6(A)(2) - Michigan Medicaid Manual ABA
                                           Excerpt, October 1, 2017
                                       Exhibit 6(A)(3) - Michigan Medicaid Manual ABA
                                           Excerpt, October 1, 2019

                                 EXHIBITS TO
                                 Defendant Centria’s Brief in Support of Its Motion to Dismiss Complaint
                                 Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 31-1 filed 03/31/20                     PageID.260   Page 2 of 2




                                       Exhibit 6(A)(4) - Michigan Medicaid Manual ABA
                                           Excerpt, April 1, 2020
                                       Exhibit 6(B) - MDHHS Medicaid Beneficiary Co-Payment
                                           Bulletin
The Health Law Partners, P.C.




                                 EXHIBITS TO
                                 Defendant Centria’s Brief in Support of Its Motion to Dismiss Complaint
                                 Case No.: 4:19-cv-10941-SDD-DRG
